Citation Nr: 0629118	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
atrophic rhinitis.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the Board received additional evidence in 
support of the claim, which had not been reviewed by the RO 
(the agency of original jurisdiction (AOJ)).  In August 2006, 
the Board sent the veteran a letter inquiring whether he 
wished to waive review of that evidence by the AOJ.  In his 
response received by the Board in August 2006, the veteran 
indicated that he wanted his case remanded for AOJ review of 
the additional evidence submitted.  The Board cannot consider 
additional pertinent evidence without first remanding the 
case to the agency of original jurisdiction.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should review all newly submitted 
evidence and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


